—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered March 20, 1995, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3¥2 to 7 years, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied. The extensive record leaves no doubt that defendant understood that he would not be allowed to withdraw his guilty plea if he were found to be a second felony offender and that in that event he would be sentenced to a term of 3V2 to 7 years. Moreover, a defendant who purposefully conceals his prior record from the court, as is the case here, cannot benefit from that fraud and cannot withdraw his guilty plea when the fraud is *19discovered (see, People v James, 239 AD2d 243, lv denied 90 NY2d 906).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Rubin and Williams, JJ.